DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 1/27/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 1/27/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive:
Applicant argues that the claims are not directed to an abstract idea, and are improvements to computer-related technology and the field of navigation systems. The instant application is asserted to improve navigation systems by issuing navigation commands on the user device based on updating user location and user specifications, and providing an optimized route. The court decisions of McRO and Bascom are cited to show how the instant application is a practical application and significantly more than the abstract idea.
Examiner respectfully disagrees. There are not improvements to computer-related technology or computer processes in the instant claims. Furthermore, navigation itself is not a technological field, and 
The comparisons to McRO and Bascom are also inapposite. The basis for the McRO decision was that the claims were clearly directed to an improvement in computer-related technology (allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animate characters”). In Bascom, the focus of the court was the installation of the filtering tool at a specific location, which represented a “non-conventional and non-generic arrangement of known conventional pieces” resulting in a technical improvement. The arrangement resulted in particular technical improvements (e.g. providing internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user – see Bascom, p. 13, p. 16-17). As recited, there are not particular functions that are not well-understood, routine, or conventional as defined in the MPEP 2106.05 (d)(II). 
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Taking claim 10 as representative, claim 10 sets forth the following limitations reciting the abstract idea of communicating navigation to an item within a store based on a user’s shopping needs:
communicating a plurality of navigation commands to the user for navigation with a store, wherein the plurality of navigation commands are based on a user-provided specification;
sending, to the user, an optimized route to one or more stores, based on the user-provided specification and the automatically updated location of the user device.
The recited limitations above set forth the process for providing navigation to items based on a user’s shopping needs. These limitations amount to certain method of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.). Additionally, the recites limitations amount to mental processes (e.g. evaluation, judgement, etc.).
Such concepts have been identified as abstract ideas (see 2019 Revised Patent Subject Matter Eligibility Guidance).


Step 2A (Prong 2):
Examiner acknowledges that claim 10 does recite additional elements, such as the steps of:
user device;
processors;
computer-readable memories;
tangible storage medium;
user-scanned QR code;
GPS and WLAN
Taken individually and as a whole, representative claim 10 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Although the a computer system with processors and memories are disclosed in the claims, the specification discloses the computing system with a high level of generality that by broadest reasonable interpretation, the computer system can be any generic device. Paragraph [0066]-[0070] of Applicant’s specification discloses the devices as being personal computers, servers, laptop devices, etc. Furthermore, further description merely describes generic computer parts, such as processors, RAM, network interface adapters, etc., which are generic computer components in any computing device. Additionally, the location is disclosed to be updated through any known means, such as GPS or WLAN identifier, with no further description, as disclosed in paragraph [0034] of the specification. The GPS and WLAN identifier are not actively 
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Taken individually or as a whole, the additional elements of claim 10 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Representative claim 10 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (communicating… navigation commands…, etc.), performing repetitive calculations (based on user specification…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 10 do not add anything further than when they are considered individually.
In view of the above, claim 10 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 1 (method) and independent claim 17 (computer program product), the claims recite substantially similar limitations as set forth in claim 10. The additional elements of claims 1 and 17 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 10 (system). As such, claims 1 and 17 are rejected for at least similar rationale as discussed above.

Dependent claims 2-9, 11-16, and 18-20 recite further complexity to the judicial exception (abstract idea) of claim 10, such as by further defining the algorithm for navigating a customer to an item within a store based on customer shopping needs. Thus, each of claims 2-9, 11-16, and 18-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-9, 11-16, and 18-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 10, and 17.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable by Farshori (US 20160071149 A1) in view of Shafer (US 20140351098 A1), and in further view of Bednarek (US 20150228004 A1).

Regarding Claim 1: Farshori discloses a method comprising:
communicating a plurality of navigation commands to the user, on the user device, for navigation within a store, wherein the plurality of navigation commands are generated in response to an automatically updated location of the user device based on global positioning system (GPS), and are based on a user-provided specification. Farshori discloses creating a shopping list on the user device, and the shopping service providing navigation for the user through the store to obtain the items on the list while receiving or detecting the location of the mobile device, which can be determined with GPS (Farshori: [0056]; see also: [0006]; [0009]; [0016]; [0031]; [0046]; [0050]; [0059]; [0092]; [0100]; [0115]; [0134]).

Farshori does not explicitly teach a method comprising:
in response to a user-scanned QR code at the store;
updated location of the user device based on global positioning system (GPS) and WLAN identifier;
sending, to the user, an optimized route to one or more stores, based on the user-provided specification and the automatically updated location of the user device.

To that accord, Shafer does teach in response to a user-scanned bar code at the store; Shafer teaches the customer scanning a barcode when they enter a store to trigger the customer’s profile information as they move throughout the store (Shafer: [0183]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the actions to be in response to the user scanning a code to the invention of Farshori. One of ordinary skill in the art would have been motivated to do so in order to tailor services to a customer tag/device upon entering the store (Shafer: [0186]).

Farshori in view of Shafer does not explicitly teach a method comprising:
where the bar code is a QR code;
updated location of the user device based on global positioning system (GPS) and WLAN identifier;
sending, to the user, an optimized route to one or more stores, based on the user-provided specification and the automatically updated location of the user device.
Notably, however, Farshori does disclose where the location is determined using GPS (Farshori: [0046]), connecting to WLAN (Farshori: [0163]), and providing a route to items based on user information (Farshori: [0056]).
To that accord, Bednarek does teach a method comprising:
QR code; Bednarek teaches where the a user can input information through the scanning of a bar code or QR code (Bednarek: [0080]). Both the bar code and QR code function similarly to input information to a system.
updated location of the user device based on global positioning system (GPS) and WLAN identifier; Bednarek teaches using GPS and WiFi in order to ascertain a user’s location within a store, such as using the methods using hybrid location services for when one method of positioning is inadequate to properly narrow the user’s exact location (Bednarek: [0213-0216]; see also: [0092]; [0230])). 
sending, to the user, an optimized route to one or more stores, based on the user-provided specification and the automatically updated location of the user device. Bednarek teaches providing an optimized route while considering user preferences, such as to avoid certain items like sugared cereals (Bednarek: [0231]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the use of the WLAN for device location and sending an optimized route based on user specification and updated location to the invention of Farshori. One of ordinary skill in the art would have been motivated to do so in order to provide the most time/travel efficient paths while satisfying users’ preferences (Bednarek: [0071]).

Regarding Claim 2: Farshori in view of Shafer discloses the limitation of claim 1 above.
Farshori further discloses wherein the user-provided specification is linked to an account of the user. Farshori discloses user profiles that include the data about the user, such as compatibility data, shopping list data, etc. (Farshori: [0041-0042]; see also: [0004]; [0016]; [0031]).

Regarding Claim 3: Farshori in view of Shafer discloses the limitation of claim 1 above.
Farshori further discloses wherein the account of the user is selected from the group consisting of an individual account, a shared account, and a family account. Examiner notes that Applicant recites from the group consisting of in the claim. Farshori discloses a user profile that includes all the data about the specific user (Farshori: [0042]; see also: [0006]).

Regarding Claim 4: Farshori in view of Shafer discloses the limitation of claim 1 above.
Farshori further discloses wherein the user-provided specification is selected from the group consisting of a shopping list, a limit list, and a medical list. Examiner notes that Applicant recites from the group consisting of in the claim. Farshori discloses retrieving shopping list data from the user data (Farshori: [0044]; see also: [0004]; [0016]; [0041]; [0056]).

Regarding Claim 5: Farshori in view of Shafer discloses the limitation of claim 1 above.
Farshori further discloses connecting to an inventory list maintained on a server located independent from the user device, wherein the inventory list maintained on the server includes a location of an item. Farshori discloses shopping data on the shopping service server that includes the offers and promotions, and the location data of the offers/promotions (Farshori: [0048]; see also: Fig. 1, #112,124,126).

Regarding Claim 6: Farshori in view of Shafer discloses the limitation of claim 1 above.
Farshori further discloses listening for a user request for a match result based on the user-provided specification and the user-scanned QR code. Farshori discloses receiving a request for display data by a callable service hosted by the server (Farshori: [0073]; see also: [0083]; [0076]; [0089]).

Regarding Claims 10 and 17: Claims 10 and 17 recite substantially similar limitations as claim 1. Therefore, claims 10 and 17 are rejected under the same rationale as claim 1 above.

Regarding Claims 11 and 18: Claims 11 and 18 recite substantially similar limitations as claim 2. Therefore, claims 11 and 18 are rejected under the same rationale as claim 2 above.

Regarding Claims 12 and 19: Claims 12 and 19 recite substantially similar limitations as claim 3. Therefore, claims 12 and 19 are rejected under the same rationale as claim 3 above.

Regarding Claims 13 and 20: Claims 10 and 20 recite substantially similar limitations as claim 4. Therefore, claims 13 and 20 are rejected under the same rationale as claim 4 above.

Regarding Claim 14: Claim 14 recites substantially similar limitations as claim 5. Therefore, claim 14 is rejected under the same rationale as claim5 above.

Regarding Claim 15: Claim 15 recites substantially similar limitations as claim 6. Therefore, claim 15 is rejected under the same rationale as claim 6 above.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Farshori (US 20160071149 A1), Shafer (US 20140351098 A1), and Bednarek (US 20150228004 A1), in view of Anderson (US 20200005378 A1).

Regarding Claim 7: The combination of Farshori, Shafer, and Bednarek disclose the limitations of claim 1 above.
The combination does not explicitly teach wherein the plurality of commands are auditory commands and visual commands. Notably, however, Farshori does disclose using the display of the device to guide users through a store to find a product (Farshori: [0059]).
To that accord, Anderson does teach wherein the plurality of commands are auditory commands and visual commands. Anderson teaches a display to navigate the user with a map of the store and directing the user with audible commands (Anderson: [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the auditory and visual commands to the invention of the combination of Farshori, Shafer, and Bednarek. One of ordinary skill in the art would have been motivated to do so in order to receive audio aid with the display of the map (Anderson: [0033]).

Regarding Claim 16: Claim 16 recites substantially similar limitations as claim 7. Therefore, claim 16 is rejected under the same rationale as claim 7 above.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Farshori (US 20160071149 A1), Shafer (US 20140351098 A1),  and Bednarek (US 20150228004 A1), in view of Kwon (US 20050076158 A1).

Regarding Claim 8: The combination of Farshori, Shafer, and Bednarek discloses the limitations of claim 1 above.
The combination does not explicitly teach connecting to a medical database maintained on a server located independent form the user device, wherein the medical database includes diagnosis, treatment, and prevention data. Notably, however, Farshori does disclose compatibility data including user health data (Farshori: [0098]; [0045]; [0060]).
To that accord, Kwon does teach connecting to a medical database maintained on a server located independent form the user device, wherein the medical database includes diagnosis, treatment, and prevention data. Kwon teaches a database of medical data that includes diagnosis, remedy, and prevention data (Kwon: [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the medical database of diagnosis, treatment, and prevention data to the invention of the combination of Farshori, Shafer, and Bednarek. One of ordinary skill in the art would have been motivated to do so in order to access and retrieve medical data pertaining to a user (Kwon: [0005]).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Farshori (US 20160071149 A1), Shafer (US 20140351098 A1), and Bednarek (US 20150228004 A1), in view of Schwed (US 20190087835 A1).

Regarding Claim 9: The combination of Farshori, Shafer, and Bednarek discloses the limitations of claim 1 above.
The combination does not explicitly teach a method comprising:
anonymizing the user-inputted specification; and 
sending the anonymized user-inputted specification to a connected store server for data analytics.
Notably, however, Farshori does disclose sending user data to a service to analyze the data (Farshori: [0008]).
To that accord, Schwed does teach a method comprising:
anonymizing the user-inputted specification; Schwed teaches anonymizing data before sending it to an analytics engine (Schwed: [0085]).
sending the anonymized user-inputted specification to a connected store server for data analytics. Schwed teaches sending the anonymized data to an analytics engine to generate results (Schwed: [0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the anonymizing of data before sending it for analytics to the invention of the combination of Farshori, Shafer, and Bednarek. One of ordinary skill in the art would have been motivated to do so in order to prevent sensitive information from being exposed to other entities (Schwed: [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J KANG/Examiner, Art Unit 3625                                                                                                                                                                                                        /Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625